     Case 4:19-cv-00497-WS-MAF Document 28 Filed 05/14/20 Page 1 of 2



                                                                        Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



KATHERINE GRIFFIN,

      Plaintiff,

v.                                                      4:19cv497–WS/MAF

ANDREW SAUL, Commissioner
of Social Security,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 27) docketed April 14, 2020. The magistrate judge recommends that Plaintiff’s

motion to remand (ECF No. 21) the case to the Commissioner be GRANTED.

Defendant has filed no objections to the report and recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The court ADOPTS and incorporates by reference into this order the

magistrate judge's report and recommendation (ECF No. 27).

      2. Plaintiff’s motion (ECF No. 21) to remand is GRANTED.
      Case 4:19-cv-00497-WS-MAF Document 28 Filed 05/14/20 Page 2 of 2



                                                                              Page 2 of 2




      3. This case shall be REMANDED to the Commissioner for further

consideration consistent with the magistrate judge's report and recommendation.

      4. This case shall remain open. The court retains jurisdiction over the action

for further proceedings should they be necessary.

      5. The parties shall file status reports every 120 days to inform the court of

the status of proceedings below. If this matter is resolved by final decision or

agreement of the parties, the parties shall advise the court immediately.

      DONE AND ORDERED this             14th     day of     May     , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
